
	
		I
		112th CONGRESS
		1st Session
		H. R. 2301
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Stutzman
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to make payments to educational institutions
		  under the Post-9/11 Educational Assistance Program at the end of a quarter,
		  semester, or term, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlining Education Claims
			 Processing Act of 2011.
		2.DefinitionsSection 3301 of title 38, United States
			 Code, is amended by adding at the end the following new paragraphs:
			
				(5)The term quarter, semester, or
				term means the academic period during which a course of education is
				pursued, as established by the educational institution offering the course of
				education.
				(6)The term full-time pursuit
				means, with respect to a program of education, the pursuit of such program of
				education during any quarter, semester, or term on a basis that the educational
				institution offering the program of education has established and treats as
				full-time for that quarter, semester, or
				term.
				.
		3.Payment of
			 educational institutions at the end of a quarter, semester, or term under
			 Post-9/11 Educational Assistance Program
			(a)PaymentSubsection (d)(1) of section 3313 of title
			 38, United States Code, is amended by adding at the end the following new
			 sentence: Such payments shall be payable not later than 30 days
			 following receipt of the charges incurred by the individual entitled to
			 educational assistance under this chapter at the end of the quarter, semester,
			 or term, as the case may be..
			(b)Effective
			 dateThe amendment made by
			 subjection (a) shall apply with respect to a quarter, semester, or term that
			 begins on or after August 1, 2011.
			4.Determination of
			 cost per credit hourSection
			 3313(h) of title 38, United States Code, is amended—
			(1)by striking
			 (h) Payment of
			 established charges to educational
			 institutions.—Amounts and inserting:
				
					(g)Payment of
				established charges
						(1)Payment to
				educational institutionsAmounts
						;
				and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)Determination of
				cost per credit hourIn
				determining the established charges for each credit hour of a program of
				education for any term, quarter, or semester, the Secretary shall divide the
				total cost of the tuition for enrollment in the program of education on a
				full-time basis for that term, quarter, or semester by the number of credit
				hours the educational institution offering the program of education has
				established and treats as full-time for that term, quarter, or
				semester.
					.
			
